Citation Nr: 0734317	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-40 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for a right hip 
condition, including as secondary to a service-connected back 
disorder.    

3.  Entitlement to service connection for a left hip 
condition, including as secondary to the service-connected 
back disorder.        

4.  Entitlement to a disability rating greater than 40 
percent for spondylolisthesis of the thoracolumbar spine, 
with muscle strain and sciatica.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
September 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In his November 2004 substantive appeal (VA Form 9), the 
veteran requested a Board hearing in Washington D.C.  
However, he cancelled that request in correspondence received 
in March 2005.  See 38 C.F.R. § 20.704(e) (2007).  In lieu of 
the veteran or his representative's presence at the hearing, 
the veteran's representative submitted an August 2007 
Informal Hearing Presentation, which has been associated with 
the claims folder.  See 38 C.F.R. § 20.700(d) (2007).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing the merits of the claims at issue, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letter sent by the RO to the veteran 
in October 2002 is insufficient.  The RO (AMC) should send 
the veteran a VCAA notice letter that notifies the veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the service connection, increased rating, and 
TDIU claims.  The notice should also address secondary 
service connection.  The notice should indicate what 
information or evidence should be provided by the veteran and 
what information or evidence VA will attempt to obtain on the 
veteran's behalf.  The notice should also ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.59.  

In addition, this notice should also comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The 
letter should specifically advise the veteran that a 
downstream disability rating and an effective date will be 
assigned if his service connection claims are granted.

Second, in the December 2004 Statement of Accredited 
Representative (VA Form 646), the veteran's representative 
indicated that the veteran received additional VA medical 
treatment since the last January 2003 VA Medical Center 
(VAMC) record in the claims folder.  The previous records 
were from the VAMC in Atlanta, Georgia.  The veteran has 
moved to Texas since that time.  In this regard, the veteran 
did submit a February 2007 magnetic resonance imaging (MRI) 
from the VAMC in McAllen, Texas.  Any additional VA treatment 
records have not been obtained and associated with the other 
evidence in his claims file for consideration.  VA's duty to 
assist includes obtaining records of her relevant VA medical 
treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).

Third, after completion of the above development, the veteran 
should be scheduled for an orthopedic VA examination to 
determine the nature and severity of the service-connected 
spondylolisthesis of the thoracolumbar spine, and any 
associated neuropathy to the lower extremities.  Further, the 
examiner should determine the nature and etiology of any 
bilateral hip disorder, including whether the veteran's 
service-connected back disability caused or aggravated any 
bilateral hip disorder present.  In addition, the examiner 
should opine whether the veteran is unable to secure or 
follow a substantially gainful occupation due to the 
combination of his service-connected thoracolumbar spine, 
tinnitus, and right hand disabilities.  

Fourth, November 2002 VA dermatology records reveal that the 
veteran was diagnosed with tinea versicolor for rashes, 
scaling, and itching that he periodically experiences.  
Notably, during active service in October 1974 and again in 
November 1982, the veteran was also treated for and 
ultimately diagnosed with tinea versicolor.  In his March 
2004 notice of disagreement (NOD), the veteran explained that 
his skin condition only manifests itself in warmer climates, 
such that there was no need for post-service treatment for 
the disorder from 1983 to 1999, since the veteran lived in a 
cooler climate during that time period in Washington State.  
Therefore, the veteran should be scheduled for a separate VA 
skin examination to determine the nature and etiology of 
tinea versicolor or other similar skin disorder that the 
veteran exhibits on examination.    

Fifth, the veteran's claim for an increased rating for a 
thoracolumbar spine disability was received on September 30, 
2002.  VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  

Thus, both the September 2002 and September 2003 regulations 
for the spine apply, yet there is no indication the RO 
actually considered the latter September 2003 amendments when 
evaluating the veteran's thoracolumbar spine disability.  
Therefore, the Board cannot consider the September 2003 
amendments as such consideration may be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
A remand is required for the RO to consider the September 
2003 amendments.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice letter 
notifying the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the service connection, 
increased rating, and TDIU claims.  
This letter must also address secondary 
service connection.  This letter must 
advise the veteran of what information 
or evidence that he should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
letter must also ask the veteran to 
provide any evidence in his possession 
that pertains to the claims.  This 
letter must also comply with the recent 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Specifically, 
this letter should advise the veteran 
that a downstream disability rating and 
an effective date will be assigned if 
any of the veteran's service connection 
claims are granted.

2.	Contact the veteran in order to ascertain 
the location of the VAMC(s) where he has 
received treatment since January 2003.  
Then obtain these VAMC records.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	Then arrange for the veteran to undergo 
an orthopedic VA examination to determine 
the nature and severity of the service-
connected spondylolisthesis of the 
thoracolumbar spine, and any associated 
neuropathy to the lower extremities.  The 
examiner should also determine the nature 
and etiology of any bilateral hip 
disorder.  The veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, 
including a complete copy of this remand, 
must be made available for review of the 
veteran's pertinent medical history - 
including, in particular, the records of 
the treatment in question.  

      If there is evidence of any objective 
neurological abnormality associated with 
the veteran's service-connected spine 
disability, the examiner should identify 
that abnormality and comment on its 
severity.  

      If the examiner finds evidence 
supporting a diagnosis of intervertebral 
disc syndrome, the examination report 
should include a discussion of whether 
the veteran has incapacitating episodes 
and the total duration (in weeks) of such 
episodes during the previous year.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

In addition, based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion as to the following:

(A)	Is it at least as likely as not 
(a 50 percent probability or 
greater) that any current right 
or left hip disorder is related 
to the veteran's period of 
active duty service from 
February 1973 to September 1983. 

(B)	Is it at least as likely as not 
(a 50 percent probability or 
greater) that any current right 
or left hip disorder is 
proximately due to, or is 
permanently aggravated by, the 
veteran's thoracolumbar spine 
disability?          

(C)	Is the veteran unable to secure 
or follow a substantially 
gainful occupation due to the 
combination of his service-
connected thoracolumbar spine, 
tinnitus, and right hand 
disabilities.  

     The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Then arrange for the veteran to undergo a 
VA skin examination to determine the 
nature and etiology of tinea versicolor 
or other similar skin disorder that the 
veteran exhibits.  The veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy of 
this remand, must be made available for 
review of the veteran's pertinent medical 
history - including, in particular, the 
records of the treatment in question.  

Based on the results of this evaluation 
and comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any 
currently diagnosed tinea versicolor or 
other similar skin disorder is the same 
disorder treated during active service 
in October 1974 and November 1982.  In 
making this determination, the examiner 
should comment on the viability of the 
veteran's assertion that he did receive 
post-service treatment for this disorder 
from 1983 to 1999 since he lived in a 
cooler climate during that time period.  

5.	Then readjudicate the claims at issue 
in light of the  additional evidence 
received since the September 2004 
statement of the case (SOC).  If the 
claim is not granted to the veteran's 
satisfaction, send the veteran and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  For the thoracolumbar 
spine disability, consider only the 
September 2002 and September 2003 
amendments to the rating criteria for 
spinal disabilities.  The SSOC sent to 
the veteran should include a copy of 
the September 2003 amendments to the 
rating criteria for the spine.        

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



